Title: From John Adams to Samuel Dexter, 30 September 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy Sept 30th 1800.

The letter of Mr. King to me of Aug the 11 with Bells weekly advertiser messenger of Aug 10. I enclose to you because Gen Marshall I suppose will be absent. I pray you to communicate it to the other Gentlemen. If the negotiation is terminated upon the stated points, the object is no doubt our U.S. election; but time will shew that they are directed by superficial advisers. Instead of operating in favor of their man, it will work against him. It is very probable they will send a minister or ministers here, & it behoves us to consider how we shall receive him.
There can be no question in America or at least with the Executive authority of government, whether we shall preserve our treaty with Britain with good faith. It is impossible we should violate it, because impossibile est quod jure impossible. I send you also a letter from Mr. Gore of Aug 8 & a triplicate from Mr King of 28 July. I will thank you to return me these letters
With much respect &c.
